Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.14 Page 1 of 10
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.15 Page 2 of 10




                                                                           Exhibit B
                                                                             007
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.16 Page 3 of 10




                                                                           Exhibit B
                                                                             008
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.17 Page 4 of 10




                                                                           Exhibit B
                                                                             009
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.18 Page 5 of 10




                                                                           Exhibit B
                                                                             010
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.19 Page 6 of 10




                                                                           Exhibit B
                                                                             011
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.20 Page 7 of 10




                                                                           Exhibit B
                                                                             012
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.21 Page 8 of 10




                                                                           Exhibit B
                                                                             013
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.22 Page 9 of 10




                                                                           Exhibit B
                                                                             014
Case 3:20-cv-02392-JLS-LL Document 1-4 Filed 12/08/20 PageID.23 Page 10 of 10




                                                                           Exhibit B
                                                                             015
